UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUKADIEN MOULTRIE,
                                Plaintiff,
                                                                     20-CV-2854 (CM)
                   -against-
                                                                   TRANSFER ORDER
KINGS COUNTY HOSPITAL, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated at Rikers Island, brings this pro se action under 42 U.S.C.

§ 1983, alleging that Defendants violated his rights at the Kings County Hospital located in

Brooklyn, New York. For the following reasons, this action is transferred to the United States

District Court for the Eastern District of New York.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in

        (1) a judicial district in which any defendant resides, if all defendants are residents of the
        State in which the district is located; (2) a judicial district in which a substantial part of
        the events or omissions giving rise to the claim occurred, or a substantial part of property
        that is the subject of the action is situated; or (3) if there is no district in which an action
        may otherwise be brought as provided in this section, any judicial district in which any
        defendant is subject to the court’s personal jurisdiction with respect to such action.”

Under § 1391(c), a “natural person” resides in the district where the person is domiciled, and an

“entity with the capacity to sue and be sued” resides in any judicial district where it is subject to

personal jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).

        Plaintiff alleges that Defendants, who are doctors employed in the psychiatric ward at

Kings County Hospital, prescribed him psychiatric medication after he informed them that he

was allergic to it. Because Plaintiff does not allege that any defendant resides in this district or

that a substantial part of the events or omissions giving rise to his claim arose in this district,

venue is not proper in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in Kings
County, which is in the Eastern District of New York. See 28 U.S.C. § 112. Accordingly, venue

lies in the Eastern District of New York, 28 U.S.C. § 1391(b)(2), and this action is transferred to

the United States District Court for the Eastern District of New York, 28 U.S.C. § 1406(a).

                                             CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee

court. 1 A summons shall not issue from this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       April 9, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




         1
             Plaintiff submits a prisoner authorization, but it is incomplete. (ECF No. 3.)

                                                     2
